                                 UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF WISCONSIN



Travis Wolf                                           Case No.: 3:21-cv-00229-slc

               Plaintiff,
                                                      PLAINTIFF’S NOTICE OF VOLUNTARY
       vs.                                            DISMISSAL OF DEFENDANT EQUIFAX
                                                      INFORMATION SERVICES, LLC
Equifax Information Services, LLC, et. al.            PURSUANT TO FEDERAL RULE OF
                                                      CIVIL PROCEDURE 41(A)(1)
               Defendant.




PLEASE TAKE NOTICE that Plaintiff Travis Wolf, pursuant to Federal Rule of Civil Procedure

41(a)(1), hereby voluntarily dismisses Equifax Information Services, LLC as to all claims in this

action, with prejudice.

       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

       41(a) Voluntary Dismissal

       (1) By the Plaintiff

               (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any

                   applicable federal statute, the plaintiff may dismiss an action without a court

                   order by filing:

                          (1) a notice of dismissal before the opposing party serves either an answer

                             or a motion for summary judgment.

//

//

//

//

                                                     1
                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
       Defendant Equifax Information Services, LLC has neither answered Plaintiff’s Complaint,

nor filed a motion for summary judgment. Accordingly, the matter may be dismissed against it for

all purposes and without an Order of the Court.



Dated: May 24, 2021                  Gale, Angelo, Johnson, & Pruett, P.C.

                                         By:          /s/ Elliot Gale
                                                      Elliot Gale
                                         Elliot Gale (Bar #1119904)
                                         egale@gajplaw.com
                                         Gale, Angelo, Johnson, & Pruett, P.C.
                                         1430 Blue Oaks Blvd., Ste. 250
                                         Roseville, CA 95747
                                         916-290-7778 ph
                                         916-721-2767 fax
                                         Attorney for Plaintiff
                                         Travis Wolf




                                                  2
                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
